Citation Nr: 0918242	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Atlanta, Georgia, which denied service connection 
for low back disability.

In June 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

This matter was previously before the Board in August 2008, 
at which time it was remanded to the RO for additional 
development.  The case has now been returned for review by 
the Board.  


FINDING OF FACT

The Veteran's low back disorder first manifested many years 
after his separation from service and is unrelated to his 
service or to any incident therein.  


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in August 2002 and April 2004, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements in the present 
appeal, because service connection for a left knee disorder 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
Board notes that during his June 2008 Travel Board hearing, 
the Veteran indicated that he was currently receiving Social 
Security Administration disability benefits specifically for 
symptoms associated with his asserted low back disorder, but 
did not indicate that there were any such records associated 
with his asserted left knee disorder.  These records have 
been obtained and reviewed since that hearing, in accordance 
with Board's remand.  

Additionally, as will be discussed below, the claim is being 
denied on the basis that no competent medical evidence has 
been submitted which links any current low back disorder to 
the Veteran's active service.  The Veteran's service medical 
records do not show any treatment for a low back disorder 
during his period of active service, nor has any competent 
medical evidence or persuasive lay evidence been presented 
linking the Veteran's current disability to service.  In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorder, if shown.  The Veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent evidence to 
suggest that the Veteran has a current low back disorder that 
is related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

During his June 2008 Travel Board hearing, the Veteran 
asserted that he injured his low back during service in 1966.  
He described that while running, he tripped over a tongue 
extending from a water truck and fell landing on his lower 
back and hurting his left leg.  He reported that he received 
medical treatment, and that five days of bed rest for 
recovery was prescribed. He asserted that he currently has a 
chronic low back disability that is the result of the 
inservice injury as reported.

The Veteran's service treatment records are silent for any 
treatment for or a diagnosis of a low back disorder.  On 
separation examination in January 1968, the Veteran made no 
complaints regarding his back, and his back was found to have 
no abnormalities.  Since the Veteran's low back was found to 
be within normal limits, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a low 
back disorder.  38 C.F.R. § 3.303(b).  

The Veteran underwent private treatment from September 1996 
to June 2008. Some of these records were included in the SSA 
records.  He received treatment for lumbosacral strain after 
he complained of low back pain.  It was noted that he was 
unable to drive due to his low back strain.  A March 1998 
treatment note shows that the Veteran's cervical spine had 
spurs and spasms, but the range of motion was normal.  The 
diagnosis was degenerative joint disease.  In February 2008, 
the Veteran was diagnosed with degenerative lumbar spine 
disease and was considered to be permanently disabled. 

The Veteran underwent VA treatment from July 2002 to August 
2003.  However, none of the treatment notes address the 
Veteran's low back disorder.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a nexus between the Veteran's 
currently reported low back disorder and his period of active 
service.

The Board finds the Veteran's separation physical examination 
report to be highly probative as to the Veteran's condition 
at the time of his release from active duty as it was 
generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The January 1968 
separation examination report is entirely negative for any 
symptoms associated with the low back and weighs heavily 
against the claim.  The weight of the service medical 
records, including the January 1968 separation examination, 
is greater than subsequent VA outpatient treatment records 
based on a history as provided by the Veteran.

Although the Veteran has asserted that he has residuals of an 
injury to the low back sustained during his period of active 
service, the service medical records are negative of any such 
reported incident.  Similarly, there is no indication of 
treatment for a low back disorder until August 1996, more 
than 28 years following separation from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

In support of the Veteran's claim, there is only his 
assertion that he currently has a low back disorder that is 
the result of his period of active service.  There is no 
competent medical evidence or persuasive lay evidence of 
record that his low back disorder is etiologically related to 
the claimed fall in service, or otherwise.  As there is no 
competent medical evidence of a nexus between an in-service 
injury or disease and the low back disorder, service 
connection may not be awarded.  See Hickson, 12 Vet. App. at 
253; Pond, 12 Vet. App. at 346.

The evidence also does not show that the Veteran was 
diagnosed with any arthritis of the low back condition within 
one year following his separation from service, as such, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has a current low back disorder that was incurred as a result 
of his period of active service would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the Veteran's statements and 
testimony in support of his claim that he has a low back 
disorder as a result of service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disorder. Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


